DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Based on the current set of claims (Claims, 18 December 2021), Claims 1-20 are pending.
Based on the current set of claims (Claims, 18 December 2021), Claim 1 and Claim 11 are amended and said amendments are narrowing.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindheimer et al. (US 20200267632 A1 using the provisional filing date of 05 April 2018 corresponding to U.S. Provisional Application No. 62/653,082; hereinafter referred to as “Lindheimer”) in view of Chen et al. (US 20200323018 A1 using the provisional filing date of 09 August 2018 corresponding to U.S. Provisional Application No. 62/716,725; hereinafter referred to as “Chen”) in view of Kitagawa et al. (US 20170245254 A1; hereinafter referred to as “Kitagawa”) in further view of Tseng et al. (US 20180220486 A1; hereinafter referred to as “Tseng”).

one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (¶194-200 & Fig. 15, Lindheimer discloses a wireless device comprising a readable storage medium storing instructions); and 
at least one processor coupled to the one or more non-transitory computer-readable media (¶194-200 & Fig. 15, Lindheimer discloses a wireless device comprising a processor to execute the instructions stored on the readable storage medium), the at least one processor is configured to execute the computer-executable instructions to: 
receive, from a cell, a radio access network (RAN) notification area (RNA) configuration (¶29 & Fig. 15 | Application 62/653,082: 6:21-7:31, Lindheimer discloses receiving, by a wireless device from a network node 1560 of a Next Generation Radio access network (NG-RAN), of a radio access network (RAN) notification area configuration), when the UE is in a radio resource control inactive (RRC_INACTIVE) state (¶28-29 | Application 62/653,082: 6:21-7:31, Lindheimer discloses that the RNA configuration occurs while the wireless device is in RRC_INACTIVE mode).
However, Lindheimer does not explicitly disclose transition from the RRC_INACTIVE state to an RRC_IDLE state when the UE finds and camps on an acceptable cell, wherein the UE obtains limited service in the acceptable cell, wherein the UE discards the RNA configuration in response to the transition from the RRC_INACTIVE state to the RRC_IDLE state.
Chen teaches transition from the RRC_INACTIVE state to an RRC_IDLE state when the UE finds and camps on an acceptable cell (¶43 & ¶48 & Fig. 5 (506->514) | Application 62/716,725: ¶30-31 & Fig. 4 (406->412), Chen discloses a transition from the inactive state to an idle state after performing a cell-selection procedure to a second base station), wherein the UE obtains limited service in the acceptable cell (¶43 & ¶48 & Fig. 5 (506->514) | Application 62/716,725: ¶30-31 & Fig. 4 (406->412), Chen discloses that the second base station is incapable of supporting an inactive state.  Here, the second base station provides a more limited service because the second base station only supports CONNECTED and IDLE states whereas the first base station supports CONNECTED, IDLE, and INACTIVE states),
wherein the UE discards the RNA configuration in response to the transition from the RRC_INACTIVE state to the RRC_IDLE state (¶48 & Fig. 5 (514) | Application 62/716,725: ¶33 & Fig. 4 (412), Chen discloses deleting, by a user equipment (UE), an RNA identity in response to a transition from the inactive state to an idle state).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer by transition[ing] from the RRC_INACTIVE state to an RRC_IDLE state when the UE finds and camps on an acceptable cell, wherein the UE obtains limited service in the acceptable cell, wherein the UE discards the RNA configuration in response to the transition from the RRC_INACTIVE state to the RRC_IDLE state as taught by Chen because network resources are not wasted and communications are not delayed when considering whether the reselected network supports the current resource control state of the UE (Chen, ¶3 & ¶13).
However, Lindheimer in further view of Chen does not disclose the limited service comprises originating emergency calls, receiving Earthquake & Tsunami Warning System (ETWS) and Commercial Mobile Alert System (CMAS) notifications.
¶43, Kitagawa teaches that an RRC_IDLE state has only limited functions such as reception of ETWS (Earthquake and Tsunami Warning System)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer in view of Chen by requiring that the limited service comprises originating emergency calls, receiving Earthquake & Tsunami Warning System (ETWS) and Commercial Mobile Alert System (CMAS) notifications as taught by Kitagawa because connection to an out-of-area terminal is rendered more efficient (Kitagawa, ¶8).
However, Lindheimer in view of Chen in further view of Kitagawa does not explicitly disclose the discarded RNA configuration comprises at least one of a list of tracking area IDs and a list of RAN area IDs.
Tseng teaches the discarded RNA configuration comprises at least one of a list of tracking area IDs and a list of RAN area IDs (¶38, Tseng teaches that RNA configuration may contain at least one physical cell ID or at least one tracking area ID for UE).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer in view of Chen in further view of Kitagawa by requiring that the discarded RNA configuration comprises at least one of a list of tracking area IDs and a list of RAN area IDs as taught by Tseng because mobility is enhanced by handling NR NB-IoT related intra-RAT and inter-RAT RRC resume procedures (Tseng, ¶6).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 1.
Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindheimer in view of Chen in view of Kitagawa in view of Tseng in further view of 3GPP (3GPP Technical Specification 36.304, User Equipment (UE) Procedures in Idle Mode, June 2018, 3GPP, Release 15, Version 15.0.0 (Year: 2018); hereinafter referred to as “3GPP”).
Regarding Claim 2, Lindheimer in view of Chen in view of Kitagawa in further view of Tseng discloses the UE of claim 1.
However, Lindheimer in view of Chen in view of Kitagawa in further view of Tseng does not explicitly disclose the at least one processor is further configured to execute the computer-executable instructions to: transition to a first sub-state of the RRCINACTIVE state when the UE does not find any suitable cell during a cell reselection evaluation process; and attempt to find a suitable cell that is configured in the RNA configuration when the UE is in the first sub-state of the RRCINACTIVE state.
3GPP teaches the at least one processor is further configured to execute the computer-executable instructions to: 
transition to a first sub-state of the RRC_INACTIVE state when the UE does not find any suitable cell during a cell reselection evaluation process (§5.2.2 States and State Transitions in Idle Mode, 3GPP teaches transitioning to a "any cell selection" state when the cell reselection process yields no suitable cell found); and 
attempt to find a suitable cell that is configured in the RNA configuration when the UE is in the first sub-state of the RRC_INACTIVE state (Pg. 11, §4 General Description of Idle Mode, §4.1 Overview, 3GPP teaches that the UE will attempt to find a cell belonging to the configured RNA if the first reselection failed due to the cell not belonging to the tracking area where the UE is registered).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer in view of Chen in view of Kitagawa in further view of Tseng by transition[ing] to a first sub-state of the RRCINACTIVE state when the UE does not find any suitable cell during a cell reselection evaluation process and attempt[ing] to find a suitable cell that is configured in the RNA configuration when the UE is in the first sub-state of the RRCINACTIVE state as taught by 3GPP because adherence to 3GPP technical specification will improve interoperability with other devices adhering to the same protocol (3GPP, Pg. 6, §1 Scope).
Regarding Claim 3, Lindheimer in view of Chen in view of Kitagawa in view of Tseng in further view of 3GPP discloses the UE of claim 2.
3GPP further teaches the at least one processor is further configured to execute the computer-executable instructions to: 
receive, via one of system information from a camped cell and dedicated signaling of the cell, a priority order used in the cell reselection evaluation process (Pg. 22, §5.2.4 Cell Reselection Evaluation Process, §5.2.4.1 Reselection Priorities Handling, 3GPP teaches receiving, by the UE via dedicated signalling, cellReselectionPriority).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer in view of Chen in view of Kitagawa in view of Tseng in further view of 3GPP by receiving, via one of system information from a camped cell and dedicated signaling of the cell, a priority order used in the cell reselection 3GPP, Pg. 6, §1 Scope).
Regarding Claim 4, Lindheimer in view of Chen in view of Kitagawa in view of Tseng in further view of 3GPP discloses the UE of claim 2.
3GPP further teaches the at least one processor is further configured to execute the computer-executable instructions to: ignore the priority order when a timer in the UE expires (Pg. 23, §5.2.4 Cell Reselection Evaluation Process, §5.2.4.1 Reselection Priorities Handling, 3GPP teaches deleting priorities provided by dedicated signaling when the validity time of dedicated priorities expires).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer in view of Chen in view of Kitagawa in view of Tseng in further view of 3GPP by ignoring the priority order when a timer in the UE expires as taught by 3GPP because adherence to 3GPP technical specification will improve interoperability with other devices adhering to the same protocol (3GPP, Pg. 6, §1 Scope).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 2.
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 3.
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 4.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindheimer in view of Chen in view of Kitagawa in view of Tseng in view of 3GPP in further view of Jung et al. (US 20200045593 A1 using the foreign priority date of 03 August 2018 corresponding to KR-10-2018-0090911; hereinafter referred to as “Jung”).

However, Lindheimer in view of Chen in view of Kitagawa in view of Tseng in further view of 3GPP does not explicitly disclose the at least one processor is further configured to execute the computer-executable instructions to: transition to a second sub-state of the RRCINACTIVE state when the UL finds a suitable cell that is configured in the RNA configuration; and trigger an RNA update procedure.
3GPP teaches the at least one processor is further configured to execute the computer-executable instructions to transition to a second sub-state of the RRCINACTIVE state when the UL finds a suitable cell that is configured in the RNA configuration (§5.2.2 States and State Transitions in Idle Mode, 3GPP teaches transitioning to a "Camped Normally" state when the cell reselection process yields a suitable state).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer in view of Chen in view of Kitagawa in view of Tseng in further view of 3GPP by transition[ing] to a second sub-state of the RRCINACTIVE state when the UL finds a suitable cell that is configured in the RNA configuration as taught by 3GPP because adherence to 3GPP technical specification will improve interoperability with other devices adhering to the same protocol (3GPP, Pg. 6, §1 Scope).
However, Lindheimer in view of Chen in view of Kitagawa in view of Tseng in further view of 3GPP does not explicitly disclose trigger[ing] an RNA update procedure.
Jung teaches trigger an RNA update procedure (¶525, Jung teaches triggering a RNA update procedure when in a camped normally state).
Jung, ¶3-4).
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 5.
Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lindheimer in view of Chen in view of Kitagawa in view of Tseng in further view of 3GPP in further view of 3GPP (3GPP, 3GPP Technical Specification 38.300, NR and NG-RAN Overall Description, June 2018, 3GPP, Release 15, Version 15.2.0 (Year: 2018); hereinafter referred to as “3GPP2”).
Regarding Claim 6, Lindheimer in view of Chen in view of Kitagawa in view of Tseng in further view of 3GPP discloses the UE of claim 2.
However, Lindheimer in view of Chen in view of Kitagawa in view of Tseng in further view of 3GPP does not explicitly disclose the at least one processor is further configured to execute the computer-executable instructions to: receive, from the cell, a periodic RNA update timer; and stay in the first sub-state of the RRC_INACTIVE state when the UE is in the first sub- state and the periodic RNA update timer expires.
3GPP2 teaches the at least one processor is further configured to execute the computer-executable instructions to: 
Pg. 39, §9.2.2. Mobility in RRC_INACTIVE, §9.2.2.1 Overview, 3GPP2 teaches receiving, by the UE from the NG-RAN node, a periodic RNA Update timer); and 
stay in the first sub-state of the RRC_INACTIVE state when the UE is in the first sub- state and the periodic RNA update timer expires (Pg. 39, §9.2.2. Mobility in RRC_INACTIVE, §9.2.2.1 Overview, 3GPP2 teaches that the expiration of the periodic RNA Update timer occurs regardless of the UE state).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer in view of Chen in view of Kitagawa in view of Tseng in further view of 3GPP by receiving, from the cell, a periodic RNA update timer and staying in the first sub-state of the RRC_INACTIVE state when the UE is in the first sub- state and the periodic RNA update timer expires as taught by 3GPP2 because adherence to 3GPP technical specification will improve interoperability with other devices adhering to the same protocol (3GPP2, Pg. 6, §1 Scope). 
Regarding Claim 7, Lindheimer in view of Chen in view of Kitagawa in view of Tseng in further view of 3GPP discloses the UE of claim 2.
However, Lindheimer in view of Chen in view of Kitagawa in view of Tseng in further view of 3GPP does not explicitly disclose the at least one processor is further configured to execute the computer-executable instructions to: receive, from the cell, a periodic RNA update timer; and restart the periodic RNA update timer when the UE is in the first sub-state of the RRC_INACTIVE state and the periodic RNA update timer expires.
Pg. 39, §9.2.2. Mobility in RRC_INACTIVE, §9.2.2.1 Overview, 3GPP2 teaches receiving, by the UE from the NG-RAN node, a periodic RNA Update timer); and restart the periodic RNA update timer when the UE is in the first sub-state of the RRC_INACTIVE state and the periodic RNA update timer expires. (Pg. 39, §9.2.2. Mobility in RRC_INACTIVE, §9.2.2.1 Overview, 3GPP2 teaches starting the timer in response to a cell reselection).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer in view of Chen in view of Kitagawa in view of Tseng in further view of 3GPP by receiving, from the cell, a periodic RNA update timer and restarting the periodic RNA update timer when the UE is in the first sub-state of the RRC_INACTIVE state and the periodic RNA update timer expires as taught by 3GPP2 because adherence to 3GPP technical specification will improve interoperability with other devices adhering to the same protocol (3GPP2, Pg. 6, §1 Scope). 
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 6.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 7.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindheimer in view of Chen in view of Kitagawa in view of Tseng in further view of 3GPP2 (3GPP, 3GPP Technical Specification 38.300, NR and NG-RAN Overall Description, June 2018,  3GPP, Release 15, Version 15.2.0 (Year: 2018); hereinafter referred to as “3GPP2”).
Regarding Claim 10, Lindheimer in view of Chen in view of Kitagawa in view of Tseng discloses the UE of claim 1.

3GPP2 teaches the at least one processor is further configured to execute the computer-executable instructions to: 
receive public land mobile network (PLMN) information from a camped cell (§5.4 Tracking Area registration, 3GPP2 teaches receiving at least one PLMN identity from a current cell), wherein the PLMN information comprises a PLMN identity that is configured in the RNA configuration (§5.4 Tracking Area registration, 3GPP teaches receiving at least one PLMN identity from a current cell); 
report, by an access stratum (AS) layer of the UE, the PLMN identity to a non-access stratum (NAS) layer of the UE (§5.4 Tracking Area registration, 3GPP2 teaches reporting, by the UE, tracking area information including the at least one PLMN identity to the NAS); and 
perform a PLMN selection procedure (Pg. 16 PLMN Selection, 3GPP2 teaches performing a PLMN selection procedure).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer in view of Chen in view of Kitagawa in view of Tseng by receiving public land mobile network (PLMN) information from a camped cell, 3GPP2, Pg. 6, §1 Scope). 
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 10.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lindheimer in view of Chen in view of Kitagawa in view of Tseng in view of Lui et al. (US 20200205124 A1; hereinafter referred to as “Lui2”) in further view of Rune et al. (US 20200084746 A1; hereinafter referred to as “Rune”).
Regarding Claim 9, Lindheimer in view of Chen in view of Kitagawa in view of Tseng discloses the UE of claim 1.
However, Lindheimer in view of Chen in view of Kitagawa in view of Tseng does not explicitly disclose the at least one processor is further configured to execute the computer-executable instructions to: receive a paging message from a suitable cell, wherein the paging message comprises a paging record, and the paging record comprises a UE identity.
Lui2 teaches the at least one processor is further configured to execute the computer-executable instructions to: 
receive a paging message from a suitable cell (¶55, Lui2 teaches receiving, by the UE, a paging message), wherein the paging message comprises a paging record (¶55, Lui2 teaches that the paging message further includes a paging record), and the paging record comprises a ¶55, Lui2 teaches that the paging record further includes a UE-Identity (UE-ID) of the paged terminal device). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer in view of Chen in view of Kitagawa in view of Tseng by receiving a paging message from a suitable cell, wherein the paging message comprises a paging record, and the paging record comprises a UE identity as taught by Lui2 because improving the UE's determination of the paging interval so that paging messages are received more efficiently (Lui2, ¶60). 
However, Lindheimer in view of Chen in view of Kitagawa in view of Tseng in further view of Liu2 does not explicitly disclose initiating an RRC connection resumption procedure when the UE identity in the paging record matches an inactive radio network temporary identifier (I-RNTI) stored in the UE.
Rune teaches initiate an RRC connection resumption procedure when the UE identity in the paging record matches an inactive radio network temporary identifier (I-RNTI) stored in the UE (¶15, Rune teaches resuming an RRC Connection when the UE identifier of the paging message is an inactive RNTI).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lindheimer in view of Chen in view of Kitagawa in view of Tseng in further view of Liu2 by receiving a paging message from a suitable cell, wherein the paging message comprises a paging record, and the paging record comprises a UE identity as taught by Rune because signalling overhead is reduced by using group paging in high frequency wireless networks (Rune, ¶10). 
.

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474